UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
HAZEM KARABEBER,                                                       12/5/2019
             Plaintiff,
                                                  19-CV-6073 (PGG) (BCM)
-against-
                                                  PROTECTIVE ORDER
MEMORIAL SLOAN KETTERING
CANCER CENTER, et al.,

             Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court having found that good cause exists for issuance of an appropriately tailored

protective order governing the production and use of certain information during the pre-trial phase

of this action, see Fed. R. Civ. P. 26(c)(1)(G), it is hereby ORDERED that any person subject to

this Order – including without limitation the parties to this action, their attorneys, representatives,

agents, experts and consultants, acting as such, all third parties providing discovery in this action,

and all other interested persons with actual or constructive notice of this Order shall adhere to the

following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

       1.      Any person subject to this Order who receives from any other person any

               “Discovery Material” (i.e., information of any kind provided in the course of

               discovery in this action) that is designated as “Confidential” pursuant to the terms

               of this Order shall not disclose such Confidential Discovery Material to anyone

               else except as expressly permitted hereunder.

       2.      The person producing Discovery Material may designate as “Confidential” any

               portion thereof that contains non-public business, commercial, financial, or

               personal information, the public disclosure of which is either restricted by law or
     would likely, in the good faith opinion of the producing person, seriously harm the

     producing person’s business, commercial, financial, or personal interests or cause

     the producing person to violate his, her, or its privacy or confidentiality obligations

     to others. Where the confidential portion is reasonably separable from the non-

     confidential portion, via redaction or otherwise, only the confidential portion shall

     be so designated.

         (a) Non-public personal information that may be designated "Confidential"

             (subject to the provisions of paragraph 7, below) includes, but is not

             limited to, home addresses, medical, financial and educational records,

             and personnel records (including payroll information, performance

             reviews and evaluations, and disciplinary records) of persons other than

             the receiving party, as well as information protected by Fed. R. Civ. P. 5.2.

         (b) Non-public business, commercial, or financial information that may be

             designated "Confidential" (subject to the provisions of paragraph 7

             below), include, but is not limited to, trade secrets, confidential safety

             records or reports, and unpublished clinical research or clinical trial

             information.

3.   With respect to the confidential portion of any Discovery Material other than

     deposition transcripts and exhibits, the producing person or that person’s counsel

     may designate such portion as “Confidential” by stamping or otherwise clearly

     marking as “Confidential” the document or protected portion in a manner that will

     not interfere with legibility or audibility. Deposition testimony may be designated

     as “Confidential” either on the record during the deposition or in writing within



                                           2
           five (5) business days of receipt of the transcript. If so designated, the final

           transcript of the designated testimony shall be bound in a separate volume and

           marked “Confidential Information Governed by Protective Order” by the reporter.

     4.    If at any time prior to the trial of this action, a producing person realizes that some

           portion of Discovery Material that that person previously produced without

           limitation should be designated as “Confidential,” the producing person may so

           designate that portion by promptly notifying all parties in writing. Such designated

           portion of the Discovery Material will thereafter be treated as Confidential under

           the terms of this Order. In addition, the producing person shall provide each other

           party with replacement versions of such Discovery Material that bears the

           “Confidential” designation within two (2) business days of providing such notice.

Who May Receive Confidential Materials

     5.    No person subject to this Order, other than the producing person, shall disclose any

           Confidential Discovery Material to any other person whomsoever, except to:

           (a)    the parties to this action;

           (b)    counsel retained specifically for this action, including any paralegal,

                  clerical or other assistant employed by such counsel and assigned

                  specifically to work on this action;

           (c)    as to any document, its author, its addressee, and any other person shown

                  on the face of the document as having received a copy;

           (d)    any witness who a party in good faith believes may be called to testify at

                  trial or deposition in this action, provided such person has first executed a

                  Non-Disclosure Agreement in the form annexed hereto;


                                                 3
     (e)      any person retained by a party to serve as an expert witness or consultant or

              otherwise provide specialized advice to counsel in connection with this

              action, provided such person has first executed a Non-Disclosure

              Agreement in the form annexed hereto;

     (f)      stenographers and video technicians engaged to transcribe or record

              depositions conducted in this action;

     (g)      independent photocopying, graphic production services, or other litigation

              support services employed by the parties or their counsel to assist in this

              action, including computer service personnel performing duties in relation

              to a computerized litigation system;

     (h)      the Court and its staff; and

     (i)      any other person whom the producing person, or other person designating

              the Discovery Material “Confidential,” agrees in writing may have access

              to such Confidential Discovery Material.

6.   Prior to the disclosure of any Confidential Discovery Material to any person

     referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided with

     a copy of this Protective Order and shall sign a Non-Disclosure Agreement, in the

     form annexed hereto, stating that that person has read this Order and agrees to be

     bound by its terms. The parties shall retain each signed Non-Disclosure Agreement

     and produce it to the opposing parties either prior to such person being permitted to

     testify (at deposition or trial) or at the conclusion of the case, whichever comes

     first.




                                             4
Filing Confidential Materials in this Action

     7.     Any person who either objects to any designation of confidentiality, or who, by

            contrast, requests still further limits on disclosure (such as “attorneys’ eyes only,”

            reserved for extraordinary circumstances), may at any time prior to the trial of this

            action serve upon the designating person and all other parties a written notice

            stating with particularity the grounds of the objection or request. If agreement

            cannot be reached promptly, the affected parties and/or persons shall request a joint

            telephone call with the Court to obtain a ruling.

     8.     Notwithstanding the designation of material as “Confidential” in discovery, there is

            no presumption that such Confidential Discovery Material will be filed with the

            Court under seal. The parties shall follow Parts I.D. and II.I. of Judge Moses’s

            Individual Practices with respect to pretrial requests for filing under seal.

     9.     All persons are hereby placed on notice that the Court is unlikely to seal or

            otherwise afford confidential treatment to any Discovery Material introduced in

            evidence at trial, even if such material was previously designated as Confidential

            or sealed during pretrial proceedings.

     10.    Each person who has access to Confidential Discovery Material shall take all due

            precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

     11.    If, in connection with this litigation, and despite having taken reasonable steps to

            prevent the disclosure of information that it claims is subject to a claim of attorney-

            client privilege or attorney work product, a producing person inadvertently

            discloses information subject to a claim of attorney-client privilege or attorney



                                                  5
            work product protection (“Inadvertently Disclosed Information”), such disclosure,

            in itself, shall not constitute or be deemed a waiver or forfeiture of any claim of

            privilege or work product protection with respect to the Inadvertently Disclosed

            Information and its subject matter.

     12.    If a disclosing person makes a claim of inadvertent disclosure, all receiving

            persons shall, within five (5) business days, return or destroy all copies of the

            Inadvertently Disclosed Information, and provide a certification that all such

            information has been returned or destroyed.

     13.    Within five (5) business days of the notification that such Inadvertently Disclosed

            Information has been returned or destroyed, the disclosing person shall produce a

            privilege log with respect to the Inadvertently Disclosed Information.

     14.    If a receiving party thereafter moves the Court for an order compelling production

            of the Inadvertently Disclosed Information, that motion shall be filed under seal,

            and shall not assert as a ground for entering such an order the mere fact of the

            inadvertent production. The disclosing person retains the burden of establishing the

            privileged or protected nature of any Inadvertently Disclosed Information. Nothing

            in this Order shall limit the right of any party to request an in camera review of the

            Inadvertently Disclosed Information.

Termination of the Litigation

     15.    This Protective Order shall survive the termination of the litigation. Within 30 days

            of the final disposition of this action, all Confidential Discovery Material and all

            copies thereof, shall be promptly returned to the producing person, or, upon

            permission of the producing person, destroyed.



                                                  6
      16.   During the pendency of this case only, this Court shall retain jurisdiction over all

            persons subject to this Order to the extent necessary to enforce any obligations

            arising hereunder or to impose sanctions for any contempt thereof.

Dated: New York, New York
       December 5, 2019

                                                 SO ORDERED.




                                                 __________________________
                                                 BARBARA MOSES
                                                 United States Magistrate Judge




                                                 7
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
HAZEM KARABEBER,

              Plaintiff,
                                                 19-CV-6073 (PGG) (BCM)
-against-
                                                 NON-DISCLOSURE AGREEMENT
MEMORIAL SLOAN KETTERING
CANCER CENTER, et al.,,

              Defendant(s).


         I,                               [print name], acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.

         Dated: _______________               ____________________________________
                                               [Signature]




                                                    8
